DETAILED ACTION 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments to the 35 USC 102 rejection have been fully considered but they are not persuasive. 

Applicant asserts that there are no mentions or suggestions in Tarte of teaching “increasing at least one of the maximum speed value of the vehicle and the maximum speed variation value of the vehicle when the detection module determines that a number of passengers in the vehicle is equal to zero”. 

Applicant also states that nothing in Tarte supports the action’s interpretation that the last row of Fig 5 corresponds to no passengers. Examiners also disagrees with this statement based on the learnings from Tarte in [0110] “Another vehicle occupancy change event occurs, where the Teen_02 602 exits the vehicle when the velocity of the vehicle is at or near zero miles per hour. Subsequent to the final destination, and a null occupant set results, in which the vehicle is empty, the vehicle 100 may autonomously park itself, or autonomously proceed to a predesignated destination set out by the Adult_02”. In thus scenario, the vehicle would autonomously proceed to a destination under the restrictions as governed by the conditions of no passengers in the vehicle. See also Tarte [0092] where the vehicle restrictions are discussed in a scenario where the vehicle is unable to identify the occupant and the occupant sensing results in “Unknown”. This may be a similar restriction as to when the occupant sensing is zero but we see in the teaching in Tarte, a scenario where the occupancy sensing reads a null occupant result as the number of passengers in the vehicle is equal to zero.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, and 7-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tarte (US 20180050664)

Regarding claim 1, Tarte teaches a driving device intended to be embedded in a motor vehicle, including: - a control module configured to drive the vehicle as a function of a control law defining a maximum speed value of the vehicle and a maximum speed variation value of the vehicle, (see Tarte [0013] “a device and method for changing autonomous vehicle operation based on the occupant changes caused by different destinations for the autonomous vehicle occupants”. See also Tarte [0014] “The ranking control state parameters are applied to the autonomous vehicle operational mode such as, a permissible range, speed, roadways, time-of-day, etc”. See Tarte [0080] “The speed field 412 generally relates to restrictions or governors on the speed of travel for a vehicle 100”.) - a detection module configured to determine a value of at least one occupancy parameter of the vehicle, (see Tarte, fig 2, item 108, see Tarte [0018] “the vehicle 100 includes a seat occupancy sensor device 108 and door sensor device(s) 108. The seat occupancy sensor device 108 operates to sense the occupants within, as well as communications sensing to determine an identity of the vehicle occupants”.) and a computing module configured to modify, as a function at least of the value of the determined occupancy parameter, (see Tarte [0014] “an occupancy control unit and method operable to alter autonomous vehicle operation based on vehicle occupant changes over a route having multiple destinations caused by vehicle occupants departing and/or entering the vehicle”.) at least one value among the maximum speed value of the vehicle and the maximum speed variation value of the vehicle. (see Tarte [0077] “The priority field 404 includes a priority value for the identification value of the identification field 402. The priority value may provide a basis for prioritizing vehicle authority levels among each of a vehicle occupant, and a vehicle control priority among the vehicle occupants”.) and increase at least one of the maximum speed value of the vehicle and the maximum speed variation value of the vehicle when the detection module determines that a number of passengers in the vehicle is equal to zero. (See Tarte [0110] “Another vehicle occupancy change event occurs, where the Teen_02 602 exits the vehicle when the velocity of the vehicle is at or near zero miles per hour. Subsequent to the final destination, and a null occupant set results, in which the vehicle is empty, the vehicle 100 may autonomously park itself, or autonomously proceed to a predesignated destination set out by the Adult_02”. See also Tarte [0080] “The speed field 412 generally relates to restrictions or governors on the speed of travel for a vehicle 100. For example, again with a child or teen vehicle occupant, the vehicle speed may be limited to within a given speed limit, having the vehicle travel on paths that respect the speed level. The vehicle 100, however, may have further intelligence to recognize exceptions, such as routes that at times may exceed the speed value limitation. See Tarte, fig. 5 that shows row with identification field ID_xx, the passenger field will be determined as zero and vehicle control state parameter for speed will not be restricted.)

Regarding claim 2, Tarte teaches the driving device according to claim 1, wherein at least one occupancy parameter is chosen from the group consisting of: - a total number of passengers inside the vehicle, - a number of passengers present in a predetermined location in the vehicle, - a number of passengers belonging to a predetermined passenger category present in the vehicle, and - a number of objects belonging to a predetermined object category present in the vehicle. (See Tarte [0017] “The seat occupancy sensor device 108 operates to sense the occupants within, as well as communications sensing to determine an identity of the vehicle occupants”. See also Tarte [0042] “To sense vehicle occupants, sensor data 216 relating to seat occupancy sensor device 108 operates to convey a size and weight of seated vehicle seat occupants. By sensing an occupant weight, the occupancy control unit 108 may classify the occupant type (that is, adult, juvenile, baby, etc.) for a vehicle seat”. See also Tarte [0086] “he handheld mobile devices 222 and/or 236 may include electronic identification data that the occupancy control unit 200 may access and/or read to sense an identification parameter for a vehicle occupant”.)

Regarding claim 3, Tarte teaches the driving device according to claim 2, wherein the detection module is configured to detect at least one accessory of a passenger of the vehicle and to identify, as a function of the detected accessory, a category of the passenger. (See Tarte [0025] “the occupancy control unit 200 may trigger the video sensor devices 106a and 106b to record the activity around the vehicle, including images capturing the vehicle passengers”. See also Tarte [0014] “the occupancy control unit is operable to sense their presence, and rank the priority of the vehicle control state parameters for each occupant”. See also Tarte [0045] “seat belt tension sensors (not shown) may permit the occupancy control unit 200 to discern whether pressure on the seat belt strap and associated anchor originates by a person occupying a respective vehicle seat or by an inanimate heavy object on the seat (for example, groceries, packages, luggage, etc.)”.)

Regarding claim 4, Tarte teaches the driving device according to claim 3, wherein the category is identified among a set of predetermined passenger categories. See Tarte, fig 5, item 402 that depicts an identification/category field for vehicle passengers.

Regarding claim 5, Tarte teaches the driving device according to claim 2, wherein the computing module is configured to decrease at least one of the maximum speed value of the vehicle and the maximum speed variation value of the vehicle when the detection module determines that at least one of the following properties is verified: - at least one passenger belonging to a preselected category is present in the vehicle, or 35 - at least one passenger is present in a predetermined location in the vehicle. (See Tarte [0080] “The speed field 412 generally relates to restrictions or governors on the speed of travel for a vehicle 100. For example, again with a child or teen vehicle occupant, the vehicle speed may be limited to within a given speed limit, having the vehicle travel on paths that respect the speed level”.)

Regarding claim 7, Tarte teaches The driving device according to claim 2, wherein at least one acquisition parameter is a number of passengers belonging to a predetermined passenger category present in the vehicle, the predetermined passenger category being chosen from the group consisting of: - a category of persons with reduced mobility, - a category of elderly persons, - a category of children, - a category of persons accompanied by bulky objects, and - a category of pregnant women. (See Tarte, fig 5, item 402 that depicts the group of vehicle passengers, including a category for children)

Regarding claim 8, Tarte teaches the driving device according to claim 1, wherein the detection module is configured to detect an entrance into the vehicle by a passenger and to increment the total number of passengers in the vehicle, respectively configured to detect an exit from the vehicle by a passenger and to decrement the total number of passengers in the vehicle. (See Tarte [0041] “A vehicle occupancy change event, for example, may occur when the vehicle 100 comes to stop (that is, the vehicle velocity is at, or about, zero). For an occupant to leave or enter the vehicle 100 an egress/ingress condition occurs, such as a vehicle door opening. As may be appreciated, a door sensor device(s) 110 may indicate vehicle door status, and be provided through sensor data 216 to the sensor control unit 214, and through the vehicle network 212 to the occupancy control unit 200”. See fig 6B and 6D that depict change in number of total vehicle passengers)

Regarding claim 9, Tarte teaches the driving device according to claim 1, wherein the vehicle is able to travel along traffic lane(s), the detection module being configured to detect persons occupying predetermined locations of the traffic lane(s) and to determine a value of at least one occupancy parameter from the performed detection. (See Tarte [0039] “The one or more of the sensory input devices 104 can be configured to capture changes in velocity, acceleration, and/or distance to objects relative to the travel of the vehicle 100, as well as an angle of approach. The sensory input devices 104 may be provided by a Light Detection and Ranging (LIDAR) system and/or milliwave radar devices. As an example, the sensory input devices 104 may identify objects in the roadway (such as other vehicle, debris, etc.), and may identify moving objects adjacent the roadway that may present a hazard to the vehicle 100, such as animals and/or debris coming within the roadway”.)

Regarding claim 10, Tarte teaches the driving device according to claim 1, wherein the vehicle is configured to move over traffic lanes including a set of predetermined locations of interest, the maximum speed value of the vehicle and/or the maximum speed variation value of the vehicle being computed by the computing module as a function of the location of interest when the vehicle travels over the location of interest. (See Tarte [0038] “The sensor control unit 214 receives sensor data 216 from the audible sensor device 102, sensory input device 104, video sensor device 106, seat occupancy sensor device 108, and/or door sensor device(s) 110. For further example, the sensor data 216 operates to permit object detection external to the vehicle, such as for example, other vehicles, roadway obstacles, traffic signals, signs, trees, etc. The sensor data 216 allow the vehicle 100 (see FIG. 1) to assess its environment in order to maximize safety for vehicle passengers and objects and/or people in the environment”.)

Regarding claim 11, Tarte teaches the driving device according to claim 1, wherein the motor vehicle is an autonomous motor vehicle. (See Tarte, Fig 1, item 100 that depicts an autonomous motor vehicle. See Tarte [0029] “The vehicle 100 can also include options for operating in manual mode, autonomous mode, and/or driver-assist mode”. See also Tarte [0031] “In an autonomous mode, vehicle computing units, including the occupancy control unit 200, can be used to control one or more of the vehicle systems without the vehicle user's direct intervention”. See also Tarte [0095] “FIGS. 6A through 6D provide an example of a method for applying a control state based on vehicle occupancy of an autonomous vehicle 100”.)

Regarding claim 12, Tarte teaches a motor vehicle including a driving device according to claim 1. (See Tarte, fig 1, that depicts a vehicle that includes a driving device for changing autonomous vehicle operation based on the occupant changes)

Regarding claim 13, Tarte teaches the motor vehicle of claim 12, wherein the motor vehicle is an autonomous motor vehicle. (See Tarte [0013] “a device and method for changing autonomous vehicle operation based on the occupant changes caused by different destinations for the autonomous vehicle occupants”.)

Regarding claim 14, Tarte teaches a method for controlling an autonomous motor vehicle including an electronic control module configured to drive the vehicle as a function of a control law defining a maximum speed value of the vehicle and a maximum speed variation value of the vehicle, (See Tarte [0013] “a device and method for changing autonomous vehicle operation based on the occupant changes caused by different destinations for the autonomous vehicle occupants”.) the method comprising the following steps: - determining, via an electronic detection module, a value of at least one occupancy parameter of the vehicle, (see Tarte [0014] “an occupancy control unit and method operable to alter autonomous vehicle operation based on vehicle occupant changes over a route having multiple destinations caused by vehicle occupants departing and/or entering the vehicle”.) and - modifying, via an electronic computing module, at least one value among the maximum speed value of the vehicle and the maximum speed variation value of the vehicle as a function at least of the value of the determined occupancy parameter. (See Tarte [0014] “an occupancy control unit and method operable to alter autonomous vehicle operation based on vehicle occupant changes over a route having multiple destinations caused by vehicle occupants departing and/or entering the vehicle”. Also see Tarte [0077] “The priority field 404 includes a priority value for the identification value of the identification field 402. The priority value may provide a basis for prioritizing vehicle authority levels among each of a vehicle occupant, and a vehicle control priority among the vehicle occupants”.) and increasing at least one of the maximum speed value of the vehicle and the maximum speed variation value of the vehicle when the detection module determines that a number of passengers in the vehicle is equal to zero. (See Tarte [0080] “The speed field 412 generally relates to restrictions or governors on the speed of travel for a vehicle 100. For example, again with a child or teen vehicle occupant, the vehicle speed may be limited to within a given speed limit, having the vehicle travel on paths that respect the speed level. The vehicle 100, however, may have further intelligence to recognize exceptions, such as routes that at times may exceed the speed value limitation. See Tarte, fig. 5 that shows row with identification field ID_xx, the passenger field will be determined as zero and vehicle control state parameter for speed will not be restricted.)

Regarding claim 15, Tarte teaches a non-transitory computer-readable medium having software instructions stored thereon which, when executed by a computer, carry out a method according to claim 14. (See Tarte [0067] “the methods and devices described herein may be implemented in any conventional computer programming language, as pre-programmed hardware elements, or as a combination of hardware and software components”.)

Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward a driving device for motor vehicle, motor vehicle and associated method of controlling such motor vehicle and computer program.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on (571) 270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B                                                                                                                                                                                                      

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661